Title: From George Washington to Brigadier General Preudhomme de Borre, 19 August 1777
From: Washington, George
To: Preudhomme de Borre, Philippe-Hubert, chevalier de



Sir
Cross Roads [Pa.] Aug. 19. 1777

I have received your favour of the 17th; by which I perceive you are inclined in preference to have an American Gentleman appointed to the office of your Brigade-Major, and for that purpose have recommended Capt. McConnel of Col: Hazen’s regiment to my approbation. My only reasons for mentioning what I did in my last, were, that I thought it might be more agreeable to you to have one of your own countrymen in your family and that it would be a mean of giving a

handsome employment to some one of those French Gentlemen of merit who are commissioned on our army, without being attached to any particular service. But as I find you are otherwise inclined I have not the least objection to your persuing your inclination in the appointment of Capt. McConnell. Your most Obdt servant.
